Case 3:19-cv-02074-G-BK Document 151 Filed 06/25/20          Page 1 of 12 PageID 9154



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

NATIONAL RIFLE ASSOCIATION OF              §
AMERICA,                                   §
                                           §
       Plaintiff and Counter-Defendant,    §
                                           §
and                                        §
                                           §
WAYNE LAPIERRE,                            §
                                           §
       Third-Party Defendant,              §
                                           §
v.                                         § Civil Action No. 3:19-cv-02074-G
                                           §
ACKERMAN MCQUEEN, INC.,                    §
                                           §
       Defendant and Counter-Plaintiff,    §
                                           §
and                                        §
                                           §
MERCURY GROUP, INC., HENRY                 §
MARTIN, WILLIAM WINKLER,                   §
MELANIE MONTGOMERY, and JESSE              §
GREENBERG,                                 §
                                           §
       Defendants.                         §

     PLAINTIFF NATIONAL RIFLE ASSOCIATION’S REPLY IN SUPPORT OF ITS
      MOTION TO DISQUALIFY THE LAW FIRM DORSEY & WHITNEY LLP AS
                       COUNSEL FOR DEFENDANTS

                                    BREWER, ATTORNEYS & COUNSELORS
                                    Michael J. Collins, Esq. (TX Bar No. 00785493)
                                    mjc@brewerattorneys.com
                                    Alessandra P. Allegretto (TX Bar No. 24109575)
                                    apa@brewerattorneys.com
                                    1717 Main Street, Suite 5900
                                    Dallas, Texas 75201
                                    Telephone: (214) 653-4000
                                    Facsimile: (214) 653-1015
                                    ATTORNEYS FOR PLAINTIFF COUNTER-
                                    DEFENDANT NATIONAL RIFLE
                                    ASSOCIATION OF AMERICA
Case 3:19-cv-02074-G-BK Document 151 Filed 06/25/20                          Page 2 of 12 PageID 9155




        Plaintiff National Rifle Association of America (the “NRA”) files this reply in support of

its motion to disqualify the law firm Dorsey & Whitney LLP (“Dorsey”) as counsel for Defendants

(collectively, “AMc”), as follows:

A.      Dorsey Must Be Disqualified.

        In its motion and accompanying papers, the NRA demonstrates that, as a result of blatant

violations of ethical and professional duties, Dorsey must be disqualified from representing

Defendants in this action. 1 Dorsey unlawfully came into possession of a confidential and privileged

powerpoint presentation (“Confidential Exhibit B-9”), presented by the NRA’s outside counsel to

the NRA Board of Directors in a closed executive session, which set forth legal advice and

litigation strategy. Instead of complying with its ethical and professional duties by alerting the

NRA that this obviously privileged document was in its possession, Dorsey secretly retained and

then used the document in an effort to gain an unfair advantage in this litigation. Dorsey must be

held accountable for its actions, and the appropriate remedy is disqualification.

B.      AMc Misstates The Facts.

        Throughout its response, AMc misrepresents the timeline of events at issue. In addition,

AMc attempts to shift blame on to the NRA for AMc’s own wrongdoing, by alleging that the NRA

was actually at fault for disseminating its privileged material to an employee of AMc. AMc

misstates the facts.

        1.       Dorsey Failed To Act Timely

        In support of its response, AMc presents a declaration from Nader Tavangar, an employee

of AMc. AMc appears to contend that John Popp provided a copy to Tavangar, but neither AMc



        1
           See ECF 106 and 107, generally. In addition, the NRA adopts all defined terms, as used in ECF 106 and
107, for use in this reply.

                                                       1
Case 3:19-cv-02074-G-BK Document 151 Filed 06/25/20                           Page 3 of 12 PageID 9156



nor Tavangar explain why Popp gave him a copy, 2 or why Tavangar continued to possess

Confidential Exhibit B-9 for over one year following the January 5, 2019 presentation. 3 Indeed,

Mr. Tavangar and AMc fail to explain why Mr. Tavangar had a copy of Confidential Exhibit B-9

at all. The point is that Tavangar should not have been in possession of a presentation given in a

closed meeting from which AMc was excluded. Worse still, Tavangar states that he provided a

copy of Confidential Exhibit B-9 to two other individuals at AMc, who also should not have

received the document. 4 AMc simply ignores that this presentation was made in a closed meeting

from which all AMc employees were specifically excluded.

        Moreover, Dorsey also improperly possessed the privileged document for at least three

months, despite repeated requests from the NRA to return it. Dorsey contends that it did not realize

it possessed the NRA’s privileged material until March 3, 2020, after it already filed the sensitive

material with the Court. 5 Instead of immediately returning all copies of the document to the NRA,

Dorsey doubled down on its own wrongdoing, and argued that the presentation was not privileged. 6

To make matters worse, Dorsey then waited almost a full month before seeking to withdraw the

document. The timeline below illustrates Dorsey’s repeated inaction in more detail:

                         Date                                                  Event
 January 7, 2020                                            Tavangar sends Confidential Exhibit B-9 to
                                                            Dorsey. 7
 February 12, 2020                                          Dorsey files Confidential Exhibit B-9 in
                                                            response to NRA’s motion to compel. 8
 February 18, 2020                                          The NRA demands that Confidential Exhibit
                                                            B-9 be withdrawn as an exhibit. 9

        2
           See ECF 128, APP 026 at ¶ 13.
        3
           See ECF 127 at p. 8.
         4
           Id. at ¶ 14.
         5
           See ECF 52.
         6
           See ECF 108-8, Letter from Dorsey to BAC, dated March 3, 2020 (filed as part of the Appendix in Support
of Plaintiff’s National Rifle Association of America’s Memorandum of Law in Support of its Motion to Disqualify
the Law Firm of Dorsey & Whitney, LLP as Counsel for Defendants and for Other Appropriate Sanctions and Relief).
         7
           See ECF 127 at p. 36; see also ECF 128, APP026 at ¶ 14.
         8
           See ECF 51.
         9
           See ECF 108-6, Letter from BAC to Dorsey, dated February 18, 2020.

                                                        2
Case 3:19-cv-02074-G-BK Document 151 Filed 06/25/20                        Page 4 of 12 PageID 9157



 February 21, 2020                                       Dorsey responds to the NRA’s demand,
                                                         stating they will respond the following
                                                         week. 10 Dorsey did not respond the following
                                                         week.
 February 26, 2020                                       The NRA follows up on its request. 11
 March 2, 2020                                           Dorsey responds and argues that Confidential
                                                         Exhibit B-9 was not privileged. 12
 March 3, 2020                                           The NRA sends a letter to Dorsey explaining
                                                         that Confidential Exhibit B-9 is both
                                                         confidential and privileged. Dorsey did not
                                                         reply. 13
 March 10-11, 2020                                       The Court grants AMc’s request to file
                                                         Confidential Exhibit B-9 under seal; 14 Dorsey
                                                         again files Confidential Exhibit B-9 under
                                                         seal. 15
 March 30, 2020                                          The NRA informs Dorsey that it intends to
                                                         file a motion to disqualify. 16
 March 31, 2020                                          Dorsey agrees to recommend to AMc that
                                                         Confidential Exhibit B-9 be returned. 17
 April 1, 2020                                           Dorsey agrees to withdraw Confidential
                                                         Exhibit B-9. 18

       The promptness with which a party acts when it receives privileged information is an

important consideration in evaluating a motion to disqualify. 19 Here, Dorsey disregarded the

NRA’s repeated requests to return its privileged information, and did not return Confidential

Exhibit B-9 until weeks after it first acknowledged that it improperly possessed the document. 20




       10
          See ECF 108-7, Email from Dorsey to BAC, dated February 21, 2020.
       11
          See ECF 108-8, Letter from BAC to Dorsey, dated February 26, 2020.
       12
          See ECF 108-9, Letter from Dorsey to BAC, dated March 2, 2020.
       13
          See ECF 108-10, Letter from BAC to Dorsey, dated March 3, 2020.
       14
          See ECF 63.
       15
          See ECF 64.
       16
          See ECF-11, Letter from BAC to Dorsey, dated March 30, 2020.
       17
          See ECF 108-12, Email from Dorsey to BAC, dated March 31, 2020.
       18
          See ECF 108-15, Letter from Dorsey to BAC, dated April 1, 2020.
       19
          See In re Meador, 968 S.W.2d 346, 351-352 (Tex. 1998).
       20
          See supra footnotes 8-16.

                                                     3
Case 3:19-cv-02074-G-BK Document 151 Filed 06/25/20                          Page 5 of 12 PageID 9158



        2.       The Facts Demonstrate That The NRA’s Filing Of Its Own Motion To
                 Disqualify Was Not A “Litigation Tactic” In Response To AMc’s Motion To
                 Disqualify The NRA’s Counsel

        AMc erroneously contends that, “The NRA’s request for disqualification of Dorsey is

nothing more than an impermissible litigation tactic that appears to be in direct retaliation for

Defendants’ well-supported motion to disqualify.” 21 Dorsey misrepresents the facts because, not

only did counsel for the NRA, Michael Collins, inform Dorsey of the NRA’s intention to move

for disqualification by telephone on March 30, 2020, Mr. Collins also then sent Dorsey a letter on

March 30, 2020, at 1:18pm (6 hours before Dorsey filed its own Motion to Disqualify), stating

“we intend to file a motion to disqualify your firm as counsel for defendants in this case.”22

Notably, both Mr. Collins’ telephone call and his letter were made before Dorsey filed its own

motion to disqualify later the same day, making it impossible that the NRA filed its motion as a

“litigation tactic,” or in “direct retaliation” for Dorsey’s own filing. 23 Of course, the NRA had been

working on its motion long before it was actually filed, and AMc’s argument to the contrary

reflects a callous disregard for the facts.

        This is just part of Dorsey’s strategy to “throw everything at the wall, and see what sticks,”

even where Dorsey’s arguments have no conceivable basis in law or fact. As an example, Dorsey

and AMc argue that, “by the spring of 2019, it became apparent that Brewer and his firm were

unfairly competing with AMc and taking over its nearly-40-year relationship with the NRA.” 24 In

support of this untrue and irresponsible argument, AMc provides a single citation to a wholly

unrelated magazine article authored by Brewer, presumably to argue that because Brewer




        21
           See ECF 127 at p. 7.
        22
           See ECF 108-11, Letter from BAC to Dorsey, dated March 30, 2020. Further, Dorsey filed its own Motion
to Disqualify at 7:25pm (Central Time) on March 30, 2020.
        23
           See ECF 127 at p. 7.
        24
           See ECF 127 at p. 10.

                                                       4
Case 3:19-cv-02074-G-BK Document 151 Filed 06/25/20                 Page 6 of 12 PageID 9159



discussed public relations in the article, he must be in competition with AMc. 25 Once again, AMc

and Dorsey mischaracterize Brewer’s words and actions to fit their false narrative.

       3.      AMc Attempts to Shift Blame On To The NRA For Its Own Wrongdoing

       AMc contends that the NRA waived privilege when it failed to retrieve Confidential

Exhibit B-9 in 2019, following the deposition of John Popp, during which the presentation was

discussed. 26 This argument is flawed for several reasons, including that it presumes the NRA was

aware that AMc continued to possess Confidential Exhibit B-9. While AMc was not in the room

during the closed executive session on January 5, 2019, 27 an audio-visual technician with AMc

was provided with a copy of the presentation on a thumb drive, to do nothing more than load the

presentation on to a laptop. 28 AMc was not authorized to keep a copy of the presentation, and the

NRA had no reason to know that AMc in fact retained copies. 29

       Of note, AMc’s counsel in the Virginia state court cases immediately recognized its ethical

responsibilities when it received a different privileged and confidential document from AMc,

following an NRA Board of Directors meeting held on April 29, 2019. 30 In the Virginia litigation,

AMc’s counsel, Schertler & Onorato, LLP (“Schertler”), learned that an AMc employee had

acquired a powerpoint presentation that might contain the NRA’s privileged material. 31 In

response, Schertler immediately advised AMc not to view the presentation, and promptly alerted

the NRA’s Virginia counsel of its receipt of the materials. 32




       25
          Id. at footnote 25.
       26
          See ECF 127 at p. 10.
       27
          See ECF 108-5 at ¶ 13.
       28
          Id. at ¶ 14.
       29
          Id.
       30
          See ECF 107, pp.18-19.
       31
          Id.
       32
          Id. at pp. 4-5.

                                                 5
Case 3:19-cv-02074-G-BK Document 151 Filed 06/25/20                         Page 7 of 12 PageID 9160



        The contrast could hardly be sharper between how AMc’s counsel (not any of the Dorsey

attorneys) in the Virginia state court case handled its receipt of confidential and privileged

information, and how the Dorsey attorneys in this case mishandled a similarly marked “Privileged

and Confidential” document.

C.      The NRA Did Not Provide Privileged Information To AMc In Its Capacity As An
        Adversary.

        On January 5, 2019, when the NRA’s privileged material was presented by Brewer in a

closed executive session, AMc was not adverse to the NRA. Quite the opposite. On that date, AMc

was an agent of the NRA, acting under the terms and scope of the parties’ Agreement, which

specifically required AMc to protect the confidentiality of all NRA information. 33 The NRA and

AMc were not equals in a business partnership. AMc was an agent that worked for the NRA. 34 As

such, AMc owed fiduciary duties to its principal, the NRA—and not vice-versa. The fact that the

NRA came to have doubts about the fidelity of its agent, and eventually become adverse to AMc

at some later point, is irrelevant to the fiduciary duties that AMc owed to the NRA. The NRA did

not file its first lawsuit against AMc until April 12, 2019, 35 and it was not until June 25, 2019, that

the NRA terminated the Agreement. 36 Therefore, any argument that the NRA provided privileged

information to its “adversary” is meritless.

        Further, as part of its duties as an agent, AMc was not permitted to improperly handle or

misuse the NRA’s confidential information. 37 Therefore, regardless of whether the NRA was

adverse to AMc, the parties’ Agreement made clear that the NRA never intended for AMc to retain




        33
           See ECF 108-2, the Services Agreement (the “Agreement”), attached as Exhibit 1 to the Declaration of
Michael Collins, at § IV.A.2-.3.
        34
           See ECF 108-2, generally.
        35
           See ECF 12 at p. 12, footnote .
        36
           See ECF 1 at ¶ 15.
        37
           See supra footnote 30.

                                                      6
Case 3:19-cv-02074-G-BK Document 151 Filed 06/25/20                         Page 8 of 12 PageID 9161



a copy of Confidential Exhibit B-9. 38 Indeed, the NRA never authorized AMc to surreptitiously

keep its confidential information, including information presented by counsel at a closed executive

session. 39

        1.       The NRA Did Not Waive Privilege During The Presentation On January 5,
                 2019

        AMc erroneously contends that the presence of a select group of “invited guests” at the

presentation on January 5, 2019 waived privilege. The NRA established that all individuals present

were representatives of the NRA. 40 AMc representatives were not in the room during the closed

executive session. 41 Here, all individuals who attended the presentation on January 5, 2019, were

working to hone the NRA’s legal strategy, and privilege was not waived. 42

        2.       The NRA Did Not Waive Privilege By Filing Confidential Exhibit B-9 Under
                 Seal

        AMc also argues that the NRA waived privilege when it filed Confidential Exhibit B-9

under seal. 43 As Confidential Exhibit B-9 forms the basis of the NRA’s disqualification challenge

against Dorsey, there is no question that the Court must review a copy of the presentation to rule

on the pending motion. AMc asserts that the NRA should have filed the presentation in camera if

it was concerned about privilege. However, such a filing is completely unnecessary, as several

attorneys at Dorsey already improperly possessed and digested the information in question, and at

least three AMc employees were provided with copies, without the NRA’s knowledge or




        38
            Id. The NRA was not aware that Confidential Exhibit B-9 was in AMc’s possession, until AMc filed it
with the Court.
         39
            See ECF 108-3 at ¶¶ 7-10.
         40
            See ECF 108-5 at ¶ 13.
         41
            Id.
         42
            See ECF 108-5 at ¶ 7.
         43
            See ECF 127 at p. 18.

                                                      7
Case 3:19-cv-02074-G-BK Document 151 Filed 06/25/20                           Page 9 of 12 PageID 9162



consent. 44 In addition, Dorsey went as far as filing Confidential Exhibit B-9 with the Court twice

before the NRA ever filed its motion to disqualify.

D.      Confidential Exhibit B-9 Is Undoubtedly Privileged.

        Confidential Exhibit B-9 plainly qualifies as a privileged document, and is protected by

both the attorney-client and work product privileges. As detailed in the NRA’s motion to

disqualify, each slide included in the privileged presentations contains an “ATTORNEY WORK

PRODUCT / PRIVILEGED AND CONFIDENTIAL” label. 45 Further, the presentation is titled,

“Executive Briefing: Representing the NRA in the Legal, Regulatory, and Public Arena,” 46 and

extensively covers ongoing and anticipated legal matters. In the seminal case of United States v.

Davis, the Fifth Circuit explained, “(l)itigation need not be imminent ... as long as the primary

motivating purpose behind the creation of the document was to aid in possible future litigation”47

for the work product privilege to apply.

        Here, the only purpose behind the presentation was to inform and prepare the NRA’s

leadership for anticipated litigation, which is exactly why this presentation was reserved for NRA

officers and directors, and a highly select group of NRA employees in closed executive session.

There is certainly legal strategy discussed in Confidential Exhibit B-9, as it examines individual

cases, as well as the broader legal and regulatory environment in which the NRA operates. Any

argument that the presentation is not privileged ignores the fact that it was for the NRA—and not

AMc— to decide whether the NRA wanted broader strategic advice from BAC, in addition to

AMc’s services.




        44
           See ECF 128, Ex. B (Declaration of Michael Gruber) at ¶¶ 4-5; (explaining that several Dorsey attorneys
had access to Confidential Exhibit B-9); see also ECF 128, Ex. D (Declaration of Nader Tavangar) at ¶ 14.
        45
           See ECF No. 52, Ex. B-9.
        46
           Id. at p. 1.
        47
           See United States v. Davis, 636 F.2d 1028, 140 (5th Cir. 1981).

                                                        8
Case 3:19-cv-02074-G-BK Document 151 Filed 06/25/20                            Page 10 of 12 PageID 9163



         1.       The Lockton Information Is Privileged

         AMc claims that the only portion of Confidential Exhibit B-9 that is “potentially

 privileged” is a slide related to the Lockton lawsuit. 48 However, this inaccurate claim presumes

 that because Lockton-related information was previously included in discovery, it cannot also be

 privileged. The communications concerning Confidential Exhibit B-9 were privileged when they

 occurred. These communications retained their privileged character notwithstanding some later

 alleged disclosure in this litigation. What AMc overlooks is that Confidential Exhibit B-9 was

 part of a privileged discussion between the NRA and its counsel, about a variety of litigation and

 other legal topics affecting the NRA. As part of that broader privileged discussion, Confidential

 Exhibit B-9 is simply a part of those privileged communications. In addition, there were privileged

 presentation notes by counsel embedded in the Confidential Exhibit B-9 presentation—which

 Dorsey claims that it has not reviewed.

         2.       The Crime-Fraud Exception To The Attorney-Client Privilege Has No
                  Application Here

         AMc once again presents the inflammatory and unsupported accusation that the NRA’s

 position regarding Confidential Exhibit B-9 is an example of when the “crime-fraud” exception to

 the attorney-client privilege should be used. 49 As this Court is aware, the crime-fraud exception

 applies only where “communication or work product is intended to further continuing or future

 criminal or fraudulent activity.” 50 AMc and Dorsey do not even try to satisfy the strict requirements

 of the exception. Instead, AMc makes the unsupported and irresponsible accusation that Brewer




         48
            See ECF 127 at p. 26.
         49
            See ECF 127 at p. 15.
         50
            See United States v. Edwards, 303 F.3d 606, 618 (5th Cir.2002); see also In re Grand Jury Subpoena, 419
 F.3d 329, 336 (5th Cir. 2005).

                                                         9
Case 3:19-cv-02074-G-BK Document 151 Filed 06/25/20                 Page 11 of 12 PageID 9164



 and the NRA carried out criminal activity, which is not only completely inaccurate, but blatantly

 false and misguided.

 E.     Any Prejudice To AMc Was Its Own Fault.

        AMc contends that Dorsey should not be disqualified because it will suffer prejudice. The

 issue is not whether AMc will suffer prejudice, but rather whether it will suffer unfair prejudice.

 Any prejudice to AMc will not be unfair prejudice. Based on Dorsey and AMc’s intentional and

 material misconduct, Dorsey must be disqualified. Additionally, AMc could proceed with Virginia

 counsel, who are already up to speed. Virginia counsel has taken and defended depositions, and

 took the lead in hearings in the Virginia actions. Although the Virginia actions are stayed, they

 were stayed at AMc’s requests. Thus, AMc will not suffer any unfair prejudice.

                                         CONCLUSION

        For all the reasons stated above, the NRA respectfully requests the Court grant Plaintiff’s

 motion to disqualify Dorsey from representing Defendants, enter all appropriate monetary and

 non-monetary sanctions against Dorsey, and grant the NRA all other appropriate relief.




                                                 10
Case 3:19-cv-02074-G-BK Document 151 Filed 06/25/20                 Page 12 of 12 PageID 9165



 Dated: June 25, 2020                  Respectfully submitted,

                                       BREWER, ATTORNEYS & COUNSELORS


                                       By:    /s/ Michael J. Collins
                                              Michael J. Collins, Esq.
                                              State Bar No. 00785493
                                              mjc@brewerattorneys.com
                                              Alessandra P. Allegretto
                                              State Bar No. 24109575
                                              apa@brewerattorneys.com
                                              1717 Main Street, Suite 5900
                                              Dallas, Texas 75201
                                              Telephone: (214) 653-4000
                                              Facsimile: (214) 653-1015

                                       ATTORNEYS FOR PLAINTIFF AND COUNTER-
                                       DEFENDANT NATIONAL RIFLE ASSOCIATION
                                       OF AMERICA




                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was electronically

 served via the Court’s electronic case filing system upon all counsel of record on this 25th day of

 June 2020.




                                                      /s/ Michael J. Collins
                                                      Michael J. Collins




                                                 11

 4834-5677-9457.21
 -
